Citation Nr: 1815808	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for periodontal disease, to include for treatment purposes as a disability aggravating service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to service connection for hemorrhoids and rectal bleeding has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

The Veteran contends that he was first diagnosed with periodontal disease during active duty in Vietnam, and that his teeth were removed and dentures issued at that time.  However, the Veteran's service personnel records and dental treatment records have not yet been associated with the claims file.  As these records are likely relevant to the Veteran's claim, all reasonable efforts must be made to obtain them.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  
 
Further, the Veteran has reported ongoing dental treatment with private provider A. Klein.  As these records have not yet been associated with the claims file, all reasonable efforts must now be made to obtain them.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(c) (2017).   

Finally, the Board observes that the Veteran's disability was assessed during December 2011 VA examination.  However, it is not adequate in light of the additional assertions raised by the Veteran's representative.  As such, a remand is now warranted such that an adequate VA examination may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's service personnel records and dental treatment records, to include during service in Vietnam.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Contact the Veteran and request that he identify all private providers of treatment for his claimed periodontal disability since service, to include from Dr. A. Klein, and request the Veteran provide authorization for release of all identified private medical records to VA.  

3.  Schedule the Veteran for a VA examination.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's periodontal disease or any other dental disorder is aggravating the Veteran's diabetes mellitus.  A rationale is requested for this opinion.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


